UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7879



RODNEY VICTOR HARRIS,

                                             Plaintiff - Appellant,

          versus


SHERIFF OF GILES COUNTY; SHERIFF’S DEPT.
PERSONNEL; SHERIFF’S DEPUTIES OF GILES COUNTY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-547-7)


Submitted:   April 23, 2004                 Decided:   May 11, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rodney Victor Harris seeks to appeal the district court’s

order granting a motion to dismiss as to several of the claims in

his 42 U.S.C. § 1983 (2000) complaint but denying the motion as to

other claims. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                 The

order Harris seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

Harris’s motion for a continuance, and we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                  DISMISSED




                                     - 2 -